Case 3:18-cr-00465-MMC Document 69-15 Filed 09/25/19 Page 1 of 3




                   EXHIBIT N
Rule 1.6: Confidentiality of Information                                    Page 1 of 2
           Case 3:18-cr-00465-MMC Document 69-15 Filed 09/25/19 Page 2 of 3




            




https://www.americanbar.org/groups/professional_responsibility/publications/model_rules... 9/25/2019
Rule 1.6: Confidentiality of Information                                    Page 2 of 2
           Case 3:18-cr-00465-MMC Document 69-15 Filed 09/25/19 Page 3 of 3




https://www.americanbar.org/groups/professional_responsibility/publications/model_rules... 9/25/2019
